                        2:19-cv-02069-CSB # 13       Page 1 of 22
                                                                                            E-FILED
                                                            Monday, 14 December, 2020 02:39:18 PM
                                                                       Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION


REBECCA MINICK,                             )
                                            )
                       Petitioner,          )
                                            )
              v.                            )           Case No. 19-CV-2069
                                            )
MICHAEL WILLIAMS, Director of the           )
Probation Office of Champaign               )
County, et al.,                             )
                                            )
                       Respondents.         )
                                            )


                                        ORDER


       Petitioner, Rebecca Minick, filed her Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (#1) on March 22, 2019. On July 26, 2019,

Respondent filed a Response (#11). For the following reasons, the Petition (#1) is

DENIED.

                                     I. BACKGROUND

       The facts in this background section are taken from the record of the state court

proceedings, and from People v. Minick, 2018 IL App (4th) 170071-U. As to factual

matters, “[t]he state court’s factual determinations are entitled to a presumption of

correctness, and the petitioner has the burden of overcoming this presumption by clear

and convincing evidence.” Thompkins v. Pfister, 698 F.3d 976, 983 (7th Cir. 2012).
                        2:19-cv-02069-CSB # 13        Page 2 of 22




Petitioner challenges some of the state court’s factual determinations and she discusses

additional facts; those issues will be discussed in the Analysis section of this Order.

       A. State Trial Court Proceedings

       Petitioner was the manager of two bars: The Blind Pig and The Twilight Lounge.

In December 2013, Petitioner was charged with three counts of theft in connection with

that employment. In August 2015, the charges were amended to counts IV, V, and VI. 1

       Counts IV and V alleged Petitioner knowingly exerted unauthorized control over

property exceeding $500 by taking cash currency during her employment at The Blind

Pig and The Twilight Lounge, respectively. Count VI alleged she knowingly exerted

unauthorized control over property exceeding $500 in the form of unauthorized

bonuses while employed at The Twilight Lounge.

       The case proceeded to a bench trial.

              1. The State’s Witnesses

       At trial, the state presented the testimony of: David Krchak, an employment law

attorney; Andrew Gravlin, the businesses’ current manager; Bob Overstreet, the

businesses’ accountant; and Christopher Knight, the owner of the businesses.

                     a. Employment Attorney, David Krchak

       David Krchak testified that Knight consulted with him in July 2011 about

whether and how to terminate Petitioner’s employment.




1A seventh count was added. Petitioner was later acquitted on Count VII; this Order
focuses on Counts IV-VI.
                                              2
                          2:19-cv-02069-CSB # 13     Page 3 of 22




                    b. Manager, Andrew Gravlin

      Andrew Gravlin was the manager of the Blind Pig and Twilight Lounge at the

time he testified. He took over that position from Petitioner, who trained him on how

to do that job. His responsibilities as manager were substantially the same as

Petitioner’s were when she was manager. He had significant control over day-to-day

operations and exclusive control over payroll, quarterly taxes, and generating W–2

forms for tax purposes.

      Gravlin testified he probably received two or three bonuses a year, at most $1,000

each, and never in consecutive pay periods. Knight would orally tell Gravlin to write

himself a bonus, and Gravlin would put the bonus into QuickBooks, the payroll and

accounting system. Payroll records showed he received four bonuses in 2013. Knight

never asked Gravlin for the QuickBooks password.

      Gravlin described the process for “counting down the drawers” of the registers

for both businesses, which he did every morning for the previous day. This job is done

only by the manager. First, he took $440 from the total cash of each register and put it

back in the register so that bartenders could use it, “the float,” to make change. Then he

counted the remaining money, separately for each business. He put the cash for each

business into its own daily envelope, wrote the total amount of cash on the envelope,

and filled out a deposit slip to take with the cash to the bank. Managers were required

to send a daily email to Knight stating the amount of money recorded on the envelopes

after it was “counted down.”



                                            3
                        2:19-cv-02069-CSB # 13       Page 4 of 22




      After the money was counted, it was kept in a bank bag on a desk in the

basement of the Blind Pig, monitored by a security camera, and in a locked office at the

Twilight Lounge. It was usually deposited the same day, leaving little time for

someone to take cash out of it, but sometimes the bag would not be deposited the day it

was counted and other employees could access the desk and obtain the key to the office.

      If an employee stole money during a shift, that would not result in a discrepancy

between the money “counted down” and the money deposited at the bank—it would

be missing before being “counted down.” A discrepancy between the daily envelope

and the deposit slip could result from an initial miscount of the money or from someone

taking money from the amount to be deposited.

      In 2013, Gravlin compared past daily envelopes and deposit slips filled out and

submitted at the bank by Petitioner, in her handwriting. “Shortages” occurred forty-six

times, meaning the amount deposited by Petitioner was less than the amount recorded

on the daily envelopes. There were also some overages during that time period.

      Gravlin testified that the persistent pattern of shortages ceased when Petitioner

stopped working at the businesses. There were still some discrepancies after Petitioner

left, including “a handful” of shortages over three years.

       Gravlin also testified about printouts from Quickbooks which indicated that

Petitioner had a roof loan from Knight. They showed that she paid off $6000 of the loan

with bonuses ranging from $250 to $3000 in 2011 and 2012, oftentimes using nearly all

her paycheck to make roof loan payments.



                                            4
                        2:19-cv-02069-CSB # 13        Page 5 of 22




                     c. Accountant, Bob Overstreet

       Bob Overstreet prepared the yearly, federal income taxes for the businesses

based on information from QuickBooks. Knight signed the tax forms, generally without

reviewing them or questioning the tax preparation. 2 Knight did not ask questions

about individual compensation. Knight’s compensation was individually recorded as

an officer of the corporation, but the compensation for all other employees was added

together into one figure on the form. Overstreet received a copy of the roof loan and

repayment schedule but did not speak with Knight about it until 2012 when Knight

asked how and in what increments it had been paid off.

                     d. Bar Owner, Christopher Knight

       Christopher Knight, the owner of the Twilight Lounge and Blind Pig, also

testified. In the words of the Illinois Appellate Court, “Knight’s system of ownership

can be described as hands off.” Minick, 2018 IL App (4th) 170071-U, ¶ 19. He did not

handle payroll, tax preparation, daily accounting, or deposits. He did not use

QuickBooks, or even have its password. He did not take charge of the day-to-day

management or problem solving of the business; a manager did. Managers were never

authorized to take any currency from the daily revenue. Knight occasionally took

deposits to the bank if he had time and the manager was busy.




2 Petitioner argues that the trial court incorrectly found that Knight did not review his
tax records, because Knight signed off on them as accurate. However, Overstreet
testified that Knight signed the forms without reviewing them.
                                             5
                          2:19-cv-02069-CSB # 13     Page 6 of 22




       After Knight’s father died in 2010, Knight began going to England for extended

periods, to settle his father’s estate.

       In October 2010, Knight loaned Petitioner $22,000 for a new roof.

       In July 2011, Knight discussed Petitioner’s employment with employment

attorney Krchak, after having issues with her attitude at work. He testified that “she

was rude and harder to deal with and wasn’t responding to things I would ask her to

do.” Knight decided not to fire Petitioner because she told him she would be leaving

within the year, and he would have had a hard time quickly finding and training

another manager while he was out of the country for weeks at a time.

       Knight did not authorize any bonuses for Petitioner after the July 2011

conversation with Krchak, because he was unsatisfied with her performance at that

time. He did not authorize bonuses to expedite repayment of the roof loan. He did not

give her bonuses in consecutive pay periods. He did not give her bonuses in the

amount of $3000. He did not check individual payroll information. He did not know in

2011 and 2012 that Petitioner received sometimes thousands of dollars in bonuses to

repay the roof loan. Petitioner continued to work until she voluntarily left in March

2012, shortly before her wedding. Knight believed she paid off the loan before leaving.

       In April 2013, Knight saw Petitioner at an event. She was unfriendly, and he

“thought maybe if she really disliked me that much she may not have been as honest as

I thought she was.” Knight then spoke with Overstreet about the roof loan. Overstreet

told him that the loan had been “fairly well” paid back due to all the bonuses Knight

had given Petitioner. Knight testified that this was the first he learned of bonuses that

                                             6
                        2:19-cv-02069-CSB # 13        Page 7 of 22




he had not authorized. Knight also spoke with Gravlin, and together they then

discovered Petitioner’s 46 shortages.

       Knight testified that Petitioner knew she was supposed to alert him to any

shortages in her daily emails. She had reported shortages in the past, which once

resulted in her and Knight discovering that another employee had been stealing from

the business. But, disregarding policy, Petitioner did not alert Knight about any of the

46 shortages. The security videotape keeps footage for two weeks, so because Knight

had not been alerted to the shortages in that time frame, he did not check the tape.

       Knight also testified that he includes the managers of his bars in his will to

inherit the business if they are managing the bar at the time Knight dies. Petitioner was

in his will until she left his employment in 2012 and Gravlin was in the will after her.

              2. Petitioner’s Testimony

       Petitioner also testified at trial. She was the manager of The Blind Pig and The

Twilight Lounge from 2009 to 2012. Her daily procedures and tasks were the same as

Gravlin’s.

       Petitioner testified that she never knew Knight was unsatisfied with her

performance as manager. She testified that Knight orally gave her all the bonuses she

recorded in QuickBooks. If she did not want Knight to know about a bonus, she

probably would not have documented it in QuickBooks, which they both could access.

       Petitioner described how she would count the money every day for the two bars.

For each bar there were two drawers—a “happy hour” drawer and a “close drawer.”

The bartenders would place the drawers in the locked basement when they left their

                                             7
                        2:19-cv-02069-CSB # 13        Page 8 of 22




shifts and Petitioner would count the drawers the following morning. She would

“count down” the drawers, placing the $440 in small bills back in the drawer as “the

float.” Petitioner also kept a separate backup drawer for change to make sure there

were plenty of smaller bills and quarters. After counting the drawers from both bars,

she would write the amounts on the envelope to record the daily totals.

       Petitioner would combine the happy hour and close drawers from the Twilight

Lounge to make one deposit for that bar, and she would similarly combine the happy

hour and close drawers from the Blind Pig to make another deposit to the Blind Pig

account. She combined the happy hour and close drawers from one bar, then she

would complete the deposit slip for that bar. She tried to make change from the cash

that she had available but would sometimes submit a change order to the bank.

       Once everything was counted and the drawers and change piles had the

appropriate bills, Petitioner would put the deposits for both bars in a bag. That bag

would sit in the office of the Blind Pig until Petitioner was able to take it to the bank—

sometimes it would be in a few hours, but if she was very busy it could be a few days.

All the bartenders could access the office.

       When asked about shortages, Petitioner testified that the deposit slip and the

envelope she filled out would usually match until she got to the bank. The bank would

notice the difference between the deposit slip and the cash that she was trying to

deposit and ask her to correct it. Discrepancies leading the teller to direct her to change

the amount on the deposit slip happened often enough for Petitioner “to feel silly about



                                              8
                        2:19-cv-02069-CSB # 13         Page 9 of 22




it.” She would either initial a change on the deposit slip or be asked by a teller to fill out

a new one.

       Petitioner agreed that if someone stole money from the deposits before she

counted them, that would show in the “over/under” for the day but not result in a

discrepancy between the daily envelope and the deposit slip. A miscount was probably

the reason for differing figures, but another employee could have taken the money. The

area the deposits were kept was open to all employees, and bartenders would be in the

basement multiple times a day for work.

       Petitioner acknowledged that security cameras recorded the area and the money

could not be reached without passing by the camera. She agreed that 39 of the 46

shortages were for over $100, that 25 of them were for exactly $120, and that all but one

shortage was in $10 increments. She testified that she had brought instances of

shortages to Knight’s attention in the past, and he had not changed the daily accounting

procedures, so she thought it was pointless to keep alerting him even though she knew

it was part of her duties. She also testified that in 2009, she discovered some shortages,

she notified Knight of the shortages, and he put up a motion sensor camera in

response. 3




3Referred to as “shortages” in her testimony, Petitioner’s brief argues they were
“over/unders” where a bartender’s sales did not match the amount in their drawer.
Knight testified that Petitioner was to notify him of shortages.
                                              9
                          2:19-cv-02069-CSB # 13       Page 10 of 22




              3.   Conclusion of Trial, Posttrial Motions, and Sentencing

       On July 29, 2016, the state trial court found Petitioner guilty on counts IV, V, and

VI, and not guilty on a seventh count concerning unauthorized raises.

       Petitioner then retained new counsel and filed a motion for a new trial based on

ineffective assistance of counsel. Petitioner’s motion also argued that the State failed to

meet its burden of proof. The trial court denied the motion.

       The court sentenced Petitioner to thirty months of conditional discharge, with

$10,500 in restitution.

       B. State Appellate Court Proceedings

       Petitioner appealed her conviction. She argued: (1) the State failed to produce

sufficient evidence for the trial court to convict her on the three counts of theft, and (2)

trial counsel was ineffective in failing to introduce exculpatory evidence and to present

impeaching evidence. Minick, 2018 IL App (4th) 170071-U, ¶ 34.

       Finding the evidence sufficient to prove Petitioner’s guilt beyond a reasonable

doubt, and concluding that counsel was not ineffective, the Illinois Appellate Court

affirmed Petitioner’s conviction. Id. at ¶ 63.

       Petitioner filed a timely Petition for Rehearing, which the Appellate Court

denied. She then filed a timely Petition for Leave to Appeal. The Illinois Supreme

Court denied leave to appeal on September 28, 2018.




                                              10
                        2:19-cv-02069-CSB # 13         Page 11 of 22




                                       II. ANALYSIS

       Petitioner filed her habeas Petition (#1) on March 22, 2019. She raises two issues.

First, she argues that her trial counsel was ineffective, denying her Sixth Amendment

right to the effective assistance of counsel, and that the Appellate Court unreasonably

applied established federal law in denying her ineffective assistance claim. Second, she

argues that she was not proven guilty beyond a reasonable doubt, in violation of her

Fifth Amendment rights, and that the Appellate Court unreasonably applied federal

law in denying her sufficiency of the evidence claim.

       The court will address those issues in the order the Illinois Appellate Court did:

first the sufficiency of the evidence issue, then the ineffective assistance issue.

       A. Sufficiency of the Evidence

              1. Legal Standard

       A claim that the evidence in support of a state conviction was insufficient to

allow a rational trier of fact to find a person guilty beyond a reasonable doubt is a

federal constitutional claim that may be raised in a federal habeas petition. Jackson v.

Virginia, 443 U.S. 307, 320-24 (1979). If a claim is properly brought, an “applicant is

entitled to habeas corpus relief if it is found that upon the record evidence adduced at

the trial no rational trier of fact could have found proof of guilt beyond

a reasonable doubt.” Id. at 324. In making that determination, the record is viewed in

the light most favorable to the prosecution. Id.

       The record establishes that the state court adjudicated the sufficiency of the

evidence claim on the merits. Claims adjudicated on the merits in state court

                                              11
                        2:19-cv-02069-CSB # 13          Page 12 of 22




proceedings are not open to relitigation in federal court unless the petitioner can

establish that the state court proceedings resulted in a decision that was: (1) contrary to,

or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States; or (2) based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding. 28 U.S.C § 2254(d)(1), (2). Further, a petition can simply be denied on the

merits. 28 U.S.C. § 2254(b)(2).

       The issue here, then, is whether the Appellate Court reasonably applied

the Jackson standard in holding that the evidence was sufficient to convict Petitioner.

See U.S. ex rel. Jackson v. Page, 972 F. Supp. 1140, 1154 (N.D. Ill. 1997).

              2. Application

       Petitioner was found guilty of three counts of theft: Counts IV, V, and VI.

Counts IV and V alleged Petitioner knowingly exerted unauthorized control over

property exceeding $500 by taking cash currency during her employment with both

bars, while Count VI concerned unauthorized bonuses while employed at The Twilight

Lounge.

       The Illinois Appellate Court cited the Jackson standard in analyzing the

sufficiency of the evidence argument. Minick, 2018 IL App (4th) 170071-U, ¶ 38. The

court finds that the Appellate Court applied that standard reasonably on Counts IV, V,

and VI.

       “A person commits the offense of theft when she ‘knowingly: (1) [o]btains or

exerts unauthorized control over property of the owner * * * and (A) [i]ntends to

                                               12
                         2:19-cv-02069-CSB # 13      Page 13 of 22




deprive the owner permanently of the use or benefit of the property.’” Id. at ¶ 40,

quoting 720 Ill. Comp. Stat. 5/16–1(a)(1)(A) (West 2010).

         Viewing the evidence in the light most favorable to the prosecution and with the

added deference appropriate on federal habeas review of a state Appellate Court

decision, the evidence was sufficient to prove Petitioner’s guilt beyond a reasonable

doubt.

         Concerning the deposits, Petitioner’s job included counting down the registers

and depositing the money at the bank. There were 46 shortages, totaling over $5,000,

that Petitioner knew about as she had to correct the deposit slips at the bank so often

that she “felt silly.” She knew it was her job to inform Knight of those shortages, but

she did not mention any of the 46 shortages to him despite emailing him every day. Of

those 46 shortages, 39 were for over $100, 25 were for exactly $120, and all but one

shortage was in $10 increments. Thus, the amounts were not random or often small, as

could be expected with miscounts; instead the amount was the same large number,

$120, just over half of the time, and over $100 most of the time.

         Petitioner claimed she did not inform Knight of the 46 shortages at issue because

doing so would have been pointless. However, the trial court was not obligated to

believe that explanation. Countering that explanation was Petitioner’s testimony that

she had notified Knight of discrepancies in the past, which led him put up a motion

sensor camera. Security camera footage could have been reviewed if Knight had been

notified within two weeks of a shortage.



                                             13
                        2:19-cv-02069-CSB # 13         Page 14 of 22




       Petitioner also asserts that it makes no sense that she would document her thefts.

But, with Knight’s hands-off approach to running his businesses and the expectation

that his manager would notify him of shortages, he would not have been expected to

notice the discrepancies. And, even if a better way of committing thefts could have

been devised, the evidence was sufficient to prove that Petitioner chose this method.

With the evidence showing that Petitioner would have known of Knight’s hands-off

approach, the chosen method of theft does make sense. Indeed, the discrepancies were

not discovered for about a year and likely may never have been discovered but for a

social encounter gone wrong.

       Concerning the bonuses, Knight testified that he did not authorize the bonuses,

while Petitioner testified that he did. The trier of fact believed Knight. The Appellate

Court found that belief was not unreasonable. This court cannot say that the Appellate

Court’s decision was unreasonable. Supporting it and the trial court’s findings, Knight

talked to Krchak about his unhappiness with Petitioner before she received $5,000 in

bonuses. The factfinder could find that Knight would not have given those bonuses at a

time he was so unhappy with Petitioner that he consulted with an attorney about firing

her. The bonuses—bigger and more frequent than the bonuses received by Gravlin,

who Knight was happy with—allowed Petitioner to pay off her roof loan right before

leaving her job.

       Petitioner relies on the case of People v. Frig, 426 N.E.2d 1251 (Ill. App. Ct. 1981),

arguing that the Appellate Court’s attempts to distinguish that case are unreasonable

applications of the Jackson standard. As Frig is a state case, this federal habeas court will

                                              14
                        2:19-cv-02069-CSB # 13        Page 15 of 22




not use it as a basis to overturn the Appellate Court’s decision. In any event, this court

does not find that the Appellate Court unreasonably applied Frig. The evidence in this

case was sufficient to permit a reasonable factfinder to conclude that Petitioner

committed the thefts.

       B. Ineffective Assistance of Counsel

              1. Legal Standard

       In order to succeed on a claim of ineffective assistance, a defendant must show:

(1) that counsel’s performance was objectively unreasonable under prevailing

professional norms; and (2) that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984). “The benchmark for judging a claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Strickland, 466 U.S. at 686. “The burden upon a defendant

pressing such a claim is a ‘heavy one.’” Harris v. Reed, 894 F.2d 871, 877 (7th Cir. 1990).

“The defendant must affirmatively establish that counsel’s performance was both

constitutionally deficient and that the deficiency prejudiced the outcome of the trial.” Id.

       This court, however, is not simply applying Strickland, but is reviewing whether

the state court’s application of Strickland was unreasonable. See Murrell v. Frank, 332

F.3d 1102, 1111 (7th Cir. 2003). “The bar for establishing that a state court’s application

of the Strickland standard was ‘unreasonable’ is a high one[.]” Id. “[A]n unreasonable




                                             15
                        2:19-cv-02069-CSB # 13        Page 16 of 22




application of federal law is different from an incorrect application of federal law.”

Williams v. Taylor, 529 U.S. 362, 365 (2000) (emphasis in original).

       To demonstrate an unreasonable application of federal law, “‘a state prisoner

must show that the state court’s ruling on the claim being presented in federal court

was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.’”

Mosley v. Atchison, 689 F.3d 838, 844 (7th Cir. 2012), quoting Harrington v. Richter, 562

U.S. 86, 103 (2011). “And, because the Strickland standard is a general standard, a state

court has even more latitude to reasonably determine that a defendant has not satisfied

that standard.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

       Generally, federal courts presume that the state court’s “factual determinations

are correct unless [the petitioner] rebuts the presumption by clear and convincing

evidence.” Newman v. Harrington, 726 F.3d 921, 927 (7th Cir. 2013). This includes

credibility determinations. Murrell, 332 F.3d at 1112. “This standard is demanding, but

not insurmountable.” Newman, 726 F.3d at 928. Federal courts conclude that a state

court decision was based on an unreasonable determination of the facts “if it rests upon

factfinding that ignores the clear and convincing weight of the evidence.” Id.

       The record establishes that the state Appellate Court adjudicated the ineffective

assistance of counsel claims on the merits, citing to and applying the Strickland

standard, so this court must review whether the Appellate Court’s application of

Strickland was so incorrect as to be unreasonable.



                                             16
                        2:19-cv-02069-CSB # 13        Page 17 of 22




              2. Application

       Petitioner argues that her trial counsel was ineffective when he failed to present

certain evidence that the shortages were the result of accounting errors and when he

failed to present impeachment evidence. She argues that the Appellate Court

unreasonably applied Strickland. The State argues that the Appellate Court could

reasonably reject Petitioner’s ineffective assistance claim.

                     a. Shortages, Counts IV and V

       Petitioner claims that trial counsel did not introduce numerous pieces of

evidence that would have shown that the shortages were the likely result of accounting

errors, not theft, impacting Counts IV and V. She points to overages that she deposited,

shortages by other employees, some listed shortages that were not actually shortages,

and Krchak’s notes of his meeting with Knight.

       The Appellate Court did not find Petitioner’s overages significant, stating: “The

mere fact defendant experienced overages does not negate a showing of 46 different

instances when she deposited an amount substantially less than what was recorded on

the daily [envelopes].” Minick, 2018 IL App (4th) 170071-U, ¶ 58. This finding is

entitled to deference, as it is a reasonable one. Of the 21 overages identified by

Petitioner, only two were for more than $100 and many were for only $1. By contrast,

the shortages were usually in the exact amount of $120, and almost always over $100.

The overages appeared random or small, with many that were $1. A focus on

Petitioner’s overages would highlight the non-random nature of the shortages, and the




                                             17
                        2:19-cv-02069-CSB # 13        Page 18 of 22




larger amounts of the shortages. It was not reasonably likely to have affected the

outcome of the trial.

         The Appellate Court also did not view Gravlin’s and other employees’ shortages

as significant, because the evidence still supported the trial judge’s finding of a pattern

of Petitioner’s shortages. Petitioner argues that the Appellate Court mistakenly viewed

Gravlin as having only a “handful” of shortages. The court agrees that there were more

than a handful of shortages when Gravlin became manager but disagrees on the Gravlin

shortages’ significance. None of the identified Gravlin shortages were for more than

$50. Some were for $1. Focusing on these shortages would also risk highlighting how

large Petitioner’s shortages were, and again how the overages were so frequently for the

exact same large amount. Plus, the $1 shortages undermine Petitioner’s argument that

shortages would be expected to occur only in $10 increments. The Appellate Court’s

finding that the other employees’ shortages would not change the outcome of the trial is

not unreasonable.

         The Appellate Court concluded that the dates that were not actually shortages

meant that the restitution amount needed to be amended but had no impact on the

finding of guilt. This court again finds that conclusion reasonable. The 46 instances of

the amounts at issue result in the same conclusion absent the identified non-shortages.

         The state court reasonably concluded that the unintroduced items relied upon by

Petitioner would not have created a reasonable probability of an acquittal on Counts IV

and V.



                                             18
                       2:19-cv-02069-CSB # 13        Page 19 of 22




                     b. Unauthorized Bonuses, Count VI

       Petitioner argues that trial counsel could have used documents he had in his

possession to undercut Knight’s credibility that he did not authorize the bonuses,

because the documents indicate that Knight wanted to fire Petitioner because she

planned to blow the whistle on Knight for sexually harassing customers and employees.

Petitioner points to an email exchange between Knight and Krchak, Krchak’s notes of

his conversation with Knight, and Knight’s statements to police as reflected in police

reports.

       In an email, Knight asked Krchak if he had to pay Petitioner compensation when

terminating her and whether Krchak thought Knight should tell Petitioner that he

would fire her “if her attitude does not improve.” Krchak responded that

compensation upon discharge was never mandatory; he was only suggesting possible

benefits to a severance payment in exchange for a liability release. Krchak advised

Knight against threatening to fire Petitioner unless a “soft sell” approach failed, noting

her importance to the businesses and the need for someone who could step in to replace

her.

       The court agrees with the State that this email exchange is not helpful to

Petitioner. Nowhere in the email does Krchak advise Knight to give Petitioner

unusually large and unusually frequent bonuses. And, the email indicates that Knight

did have problems with Petitioner’s attitude, so it could have bolstered the State’s

theory that Knight would not give large, frequent bonuses to someone he thought had

an attitude problem.

                                            19
                       2:19-cv-02069-CSB # 13        Page 20 of 22




       Krchak’s notes mention “$50,000 year + 10,000-15,000 profit sharing,” which

Petitioner argues “could have supported the inference that Petitioner did receive a

substantial portion of her income from bonuses beyond her normal salary.” But it is far

from clear what that note means. It is not expressed in any form complete enough to

show that Petitioner was given bonuses—it does not explicitly mention bonuses. It

does not synch with the amount of bonuses received in a year by Petitioner or Gravlin,

not even the year Petitioner received the large bonuses. And, it was written before the

series of larger and more frequent bonuses at the center of Count VI.

       Krchak’s notes also reference a discussion about sexual harassment of customers

and another employee, but Petitioner does not appear to make any argument based on

that language in her Petition. Her argument in the Petition that the bonuses were to

prevent Petitioner from blowing the whistle on harassment seems to be based on the

email exchange only. To the extent that it is based on the note, it still does not make

sense that Knight’s response to a contentious relationship would be to give Petitioner

larger and more frequent bonuses when, instead, he was asking an attorney about

whether he could fire her without a severance payment.

       Lastly, Petitioner argues that trial counsel was ineffective for failing to impeach

Knight with Knight’s statements to police. A police report states that Knight “did learn

that Rebecca gave herself bonus pay on seven different days from March 21, 2011 to

February 20, 2012, totaling $6,000. Chris never agreed or allowed Rebecca to give

herself bonus pay.” It seems to the court that the police report’s references to Knight

not giving bonus pay were specific to the seven dates mentioned in the police reports.

                                             20
                        2:19-cv-02069-CSB # 13          Page 21 of 22




In any event, Knight testified that he did orally authorize bonuses for Petitioner other

than those seven bonuses. That testimony was consistent with Gravlin’s testimony that

Knight sometimes gave him oral authorization for bonuses. The police report evidence

would not have significantly undermined Knight’s credibility that the bonuses at issue

were not authorized. The reports just state again that the seven bonuses at issue were

not authorized.

                      c. Cumulative Error

       Petitioner also argues that the Appellate Court failed to consider the cumulative

effect of all of trial counsel’s errors. It is true that the Appellate Court did not explicitly

address a cumulative error argument. However, the Appellate Court did not find that

counsel committed multiple errors, so there were not multiple errors for it to aggregate.

       This court finds that the trial court’s finding that trial counsel was not ineffective

was not unreasonable, even considering any errors combined together. In the Appellate

Court, the State conceded that a few shortages listed were not actually shortages. Here,

the State concedes that Gravlin had more shortages than noted. However, the court

finds that the outcome of the trial would not have been different had trial counsel

treated that evidence differently. The Appellate Court’s conclusion that trial counsel

was not ineffective was not unreasonable.

       C. Certificate of Appealability (COA)

       A COA may issue only if “the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This court concludes that



                                              21
                       2:19-cv-02069-CSB # 13         Page 22 of 22




Petitioner has not made a substantial showing of a denial of a constitutional right with

respect to any of her claims. Therefore, this court finds that a COA is unwarranted.

IT IS THEREFORE ORDERED THAT:

      (1) Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a

Person in State Custody (#1) is DENIED.

      (2) A certificate of appealability is DENIED.

      (3) This case is terminated.

                       ENTERED this 14th day of December, 2020

                                  s/COLIN S. BRUCE
                                 U.S. DISTRICT JUDGE




                                           22
